DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS, see IDS filed 8/25/2021, have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-29, 32, 34-48, 51, and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/055498 to Eriksen et al. (Eriksen) in view of US 2012/0165674 to Abe et al. (Abe) and US 2013/0197881 to Mansi et al. (Mansi) (all previously cited). 
In reference to at least claims 20,38 and 57
Eriksen teaches a method for myocardial segment work analysis which discloses a system/method (e.g. Figs. 7-8) comprising: at least one processor (e.g. processor, p. 33, I. 18); and at least one memory (e.g. memory, p. 33, I. 18) including program code (e.g. program products, p. 33, I. 17) which when executed by the at least one processor (e.g. executed by processor, p. 33, I. 18) provides operations (e.g. preparing and presenting data, p. 33, I. 16) comprising: measuring clinical data for a heart associated with dyssynchronous heart failure, the clinical data including an image of a cardiothoracic anatomy, a ventricular cavity pressure and an electrical activation pattern (e.g. medical imaging device, ECG, LVP measurement, Fig. 7); determining based on the model at least one the measured clinical data (e.g. assessment…classification, p. 2, I. 29-30) a distribution of regional work (e.g. regional activation and function, p. 2, I. 29) across a plurality of myocardial regions (e.g. Fig. 2a) associated with dyssynchronous heart failure (e.g. in patients with heart failure, p. 2, I. 30-31); generating (e.g. estimated, p. 21, I. 21), based at least on the distribution of regional work (e.g. overall segments, p. 21, I. 22) across the plurality of myocardial regions (e.g. fig. 2A), a biomarker comprising a fraction  of a mass of the plurality of myocardial regions performing negative work during a cardiac cycle (e.g. sum of negative work…fraction or percentage of the sum of positive work Fig. 2, p. 21, l. 20-28) further comprising a coefficient indicative of a variation in a first amount of work being performed by the plurality of myocardial regions and/or a second amount of negative work being performed by the plurality of regions (e.g. sum of negative work…fraction or percentage of the sum of positive work, p. 21, lI. 21-23, sum of total work I. 26, sample point correlation coefficient, p. 25, I. 3); and predicting (e.g. aid and assessment, p. 2, I. 33, p. 3, I. 2), based at least on the biomarker (e.g. these indices, p. 25, I. 9), a response (e.g. correlate with, p. 25, I. 9)  to cardiac resynchronization therapy (e.g. CRT, p. 25, I. 9) including how likely the CRT is to affect (e.g. positive response after, p. 25, I. 9) the dyssynchronous heart failure (e.g. in patients with heart failure, p. 2, I. 30-31). Eriksen discloses computer program products (e.g. p. 33, ll. 9-14) and 
Abe teaches an ultrasound diagnosis apparatus, image processing apparatus and image processing method which discloses analyzing stress relationships of the myocardial tissue which utilizes three-dimensional imaging that covers the whole myocardial region in the cambers which enables highly-precise evaluation without oversight (e.g. three-dimensional imaging, paragraphs [0024], [0028], [0028], [0054]-[0055], [0059]-[0064], [0076], [0121]-[0122], [0129]).
Mansi teaches a method and system for patient specific planning of cardiac therapies on preoperative clinical data and medical images which discloses using three-dimensional patient-specific anatomical models for patient-specific CRT planning based on preoperative medical imaging data in which the model shows fiber orientation and uses fiber direction and orientation to determine stress-strain relationship across the myocardial tissue (e.g. fiber orientation, fiber direction, cross fiber direction, radial direction, 408, Figs. 4, 6, 21, paragraphs [0036], [0048]-[0051], [0099]) and using the models to determine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/system of Eriksen with the teaching of Abe to include using three-dimensional scanning of the heart and generating a three-dimensional model for analysis using the measured clinical data in order to yield the predictable result of enabling highly-precise evaluation without oversight and provide the user with various indices of three-dimensional analysis of the cardiac wall motion to aid in determining dyssynchrony. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Eriksen modified by Abe with the teachings of Mansi to include in the three-dimensional models the stress and/or strain of the myocardial tissue being simulated using fiber orientation, fiber direction, cross fiber direction, radial direction in order to yield the predictable result of improving the generated models to capture regional abnormalities of the myocardial tissue to further aid in being a representative model for patient-specific CRT planning to determine a patient’s response to cardiac resynchronization therapy and to optimize lead placement. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Eriksen modified by Abe with the teachings of Mansi to include performing simulations of cardiac resynchronization therapy at one or more anatomical locations based on the patient model, determining changes in the biomarker resulting from the simulations and determining the amount to which 
In reference to at least claims 21 and 39
Eriksen modified by Abe and Mansi discloses wherein the distribution of regional work is determined based at least on a stress value at the plurality of myocardial regions (e.g. ‘498, myocardial wall tension, p. 15,l. 31, strain, p.15, l. 19).
In reference to at least claims 22 and 40
Eriksen modified by Abe and Mansi discloses wherein the distribution of regional work is determined based at least on a strain value at the plurality of myocardial regions (e.g. ‘498, myocardial wall tension, p. 15,l. 31, strain, p.15, l. 17).
In reference to at least claims 23 and 41
Eriksen modified by Abe and Mansi discloses wherein the distribution of regional work is determined based at least on a stress value and a strain value at the plurality of myocardial regions (e.g. ‘498, myocardial wall tension, p. 15,l. 31, strain, p.15, l. 17).
In reference to at least claims 24 and 43
Eriksen modified by Abe and Mansi discloses wherein the distribution of regional work corresponds to the first amount of work and the second amount of negative work being performed at a first myocardial region and at a second myocardial region (e.g. Fig. 2).
In reference to at least claims 25 and 44
Eriksen modified by Abe and Mansi discloses wherein the first myocardial region performs work by contracting, and wherein the second myocardial region performs negative work by elongating while the first myocardial region is contracting (e.g. ‘498, Fig. 4a).
In reference to at least claims 26 and 45

In reference to at least claims 27 and 46
Eriksen modified by Abe and Mansi discloses wherein the plurality of myocardial regions includes a left ventricle, a right ventricle, and/or a septum of the heart (e.g. ‘498, Fig. 2).
In reference to at least claims 28 and 47
Eriksen modified by Abe and Mansi discloses wherein the biomarker comprises a fraction of a mass of a wall of the left ventricle performing negative work during the cardiac cycle (e.g. ‘498, sum of negative work…fraction or percentage of the sum of positive work Fig. 2, p. 21, l. 20-28).
In reference to at least claims 29 and 48
Eriksen modified by Abe and Mansi discloses wherein the biomarker comprises a fraction of a mass of a wall of the right ventricle performing negative work during the cardiac cycle (e.g. ‘498, sum of negative work…fraction or percentage of the sum of positive work Fig. 2, p. 21, l. 20-28).
In reference to at least claims 32 and 51
Eriksen modified by Abe and Mansi discloses wherein the distribution of regional work is determined prior to administering cardiac resynchronization therapy (e.g. ‘498, Fig. 2A).
In reference to at least claims 34 and 53
Eriksen modified by Abe and Mansi discloses the system further comprising: generating, based at least on the biomarker, a diagnosis for dyssynchronous heart failure (e.g. ‘498, used for diagnosing, p. 8, l. 12).
In reference to at least claims 35 and 54
Eriksen modified by Abe and Mansi discloses the system further comprising: determining, based at least on the difference in the biomarker associated with each of the first simulation and the second simulation, a 
In reference to at least claims 36 and 55
Eriksen modified by Abe and Mansi discloses wherein the plurality of myocardial regions comprise at least a portion of a heart of a subject (e.g. ‘498, ventricle of the heart/segments of the heart, Fig. 2, p. 1, ll.5-6).
In reference to at least claims 37 and 56
Eriksen modified by Abe and Mansi discloses the system further comprising: classifying, based at least on the biomarker, the subject as being responsive or non-responsive to cardiac resynchronization therapy (e.g. ‘498, positive response after, p. 25, l. 9).
In reference to at least claim 42
Eriksen modified by Abe and Mansi discloses wherein a first myocardial region performs work by contracting, and wherein a second myocardial region performs negative work by elongating while the first myocardial region is contracting (e.g. ‘498, Fig. 4a).
In reference to at least claim 58
Eriksen modified by Abe and Mansi discloses wherein the image of the cardiothoracic anatomy comprises a computed tomography image, a magnetic resonance image, a diffusion tensor magnetic resonance image, or a transthoracic echocardiographic image (e.g. ‘498, imaging device…e.g. echocardiography, MRI, CTI and other, p. 10, ll. 24-27, p. 33, ll. 23-25).
In reference to at least claim 59
Eriksen modified by Abe and Mansi discloses wherein the ventricular cavity pressure is determined by at least performing an intracardiac catheterization (e.g. ‘498, catheter in the ventricle, p. 20, l. 28-29).
In reference to at least claim 60
Eriksen modified by Abe and Mansi discloses wherein the electrical activation pattern is determined based at least on an electrocardiogram and/or .

Claims 30-31 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/055498 to Eriksen et al. (Eriksen) in view of US 2012/0165674 to Abe et al (Abe) and US 2013/0197881 to Mansi et al. (Mansi) as applied to claims 27 and 46 further in view of US 2008/0021336 to Dobak (Dobak) (previously cited).
In reference to at least claims 30-31 and 49-50 
Eriksen modified by Abe and Mansi teaches a method/system according to claims 27 and 46 but does not explicitly teach the biomarker comprising a fraction of a mass of a wall of the left ventricle, right ventricle and septum performing negative work during a cardiac cycle. 
Dobak teaches devices and methods for accelerometer-based characterization of cardiac synchrony and dyssynchrony which discloses utilizing vibrations from pathological heart conditions as indications of cardiac function and response to therapy including frequency dynamics of the S4 which correlated with ventricular mass which can be indicative of worsening or improving heart failure (e.g. paragraph [0232]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/system of Eriksen modified by Abe and Mansi with the teaching of Dobak to include the biomarker utilizing vibrations from the heart including frequency dynamics of the S4 which correlate with ventricular mass in order to provide the predictable result of an indication of worsening or improving heart failure. 

Response to Arguments
Applicant’s arguments with respect to claims 20,38 and 57 have been considered but are moot because the rejections have been updated in view of the claim amendments. Regarding the added simulation limitations, there is no requirement within the claim for the first pacing lead location to be different from the second pacing lead location or for the first VV pacing delay time to be different from the second VV pacing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792